Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  139502(21)                                                                                          Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  THOMAS M. FANNING, Personal                                                                             Brian K. Zahra,
  Representative of the ESTATE OF JEAN                                                                               Justices
  KIRK FANNING, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 139502
                                                                   COA: 290721
                                                                   Oakland CC: 2008-090281-NH
  WILLIAM BEAUMONT HOSPITAL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of defendant-appellant’s motion for reconsideration is
  considered, and the motion for reconsideration is DISMISSED with prejudice and
  without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2011                      _________________________________________
         d0412                                                                Clerk